                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                             Criminal No. 7:12-CR-37-9FA
                              Civil No. 7:19-CV-128-FA



ESTEBAN RODRIGUEZ-JASSO,                     )
                                             )
                   Petitioner,               )
                                             )                       ORDER
      v.                                     )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                   Respondent.               )


       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within 40 days of the filing of

this order. The motion to stay and motion to lift stay (ECF Nos. 937, 940) are DENIED as moot.

       SO ORDERED, this the 2nd day of June, 2021.




                                                 David A. Faber
                                                 Senior United States District Judge
